PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tsubouchi, Takeshi
Application No. 16/181,684
Filed: 6 Nov 2018
For: BLOOD INSPECTION SYSTEM AND BLOOD INSPECTION CONTROL METHOD
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f) filed August 30, 2021, to accept the delayed filing of a certified copy of a foreign application. 

The petition is DISMISSED as unnecessary.

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1). 

If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).  

On August 30, 2021, applicant submitted the present petition, a $220 petition fee, and a proper access code to retrieve an electronic copy of foreign application JP 2016-099755 filed May 16, 2016. On September 2, 2021, an electronic copy of the above-identified foreign application was placed in the Image File Wrapper.

MPEP § 215.02(a) states, in pertinent part, that 37 CFR 1.55(i) provides that the requirement in 37 CFR 1.55(f) and (g) for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f) and (g) will be considered satisfied if the Office receives a copy of the priority document through the priority document exchange program during the pendency of the application and before the patent is granted. 37 CFR 1.55(i) specifically provides that this requirement for a timely filed certified copy of the foreign application will be considered satisfied if: (1) The foreign application was filed in a foreign intellectual property office 

As the Office received a copy of the priority document through the priority document exchange program during the pendency of the application and before the patent was granted, the exception at 1.55(i) was met and no petition is needed to accept delayed submission of a certified copy.

Therefore, the petition is dismissed as unnecessary.

This application is being forwarded to Technology Center Art Unit 3791 for further processing and examination. 

Any questions concerning this decision should be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET